SECOND AMENDMENT TO LEASE



AGREEMENT made as of the 20th day of January, 2009 by and between RECHLER EQUITY
B-1 LLC, a Delaware limited liability company having its principal office at c/o
Rechler Equity Partners, 225 Broadhollow Road, Melville, New York 11747
(hereinafter called "Landlord"), and CHYRON CORPORATION, a New York corporation
having its principal office at 5 Hub Drive, Melville, New York 11747
(hereinafter called "Tenant").



RECITALS



WHEREAS, Reckson Associates, a predecessor-in-interest to Landlord, and Tenant
entered into an Agreement of Lease dated as of May 9, 1994 (the "Original
Lease") for the lease of 46,665 square feet of space (the "Demised Premises" or
"Premises") in the building located at 5 Hub Drive, Melville, New York (the
"Building");



WHEREAS, REP B LLC, a predecessor-in-interest to Landlord, and Tenant entered
into an First Amendment to Lease dated as of November 20, 2003 (the "First
Amendment"); whereby, among other things, the term of the Lease was extended to
and including June 30, 2009; and



WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
extend the term of the Lease to and including July 31, 2019 (the "Extended
Expiration Date").



NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties agree as follows:



ARTICLE I

Definitions



1.1 The recitals are specifically incorporated into the body of this Agreement
and shall be binding upon the parties hereto.



1.2 Unless expressly set forth to the contrary and except as modified by this
Agreement, all capitalized or defined terms shall have the meanings ascribed to
them in the Lease.



1.3 The term "Lease", as used herein, shall mean and refer to the Original
Lease, as modified and amended by the First Amendment.









ARTICLE II

Lease Modifications



The Lease is and shall be modified and amended as follows:



2.1 Term. (a) Effective as of the date hereof, Article 1 of the Lease, as
modified and amended pursuant to the provisions of Section 2.1.1 of the First
Amendment, is hereby further modified and amended to provide that the term of
the Lease is extended to and including the Extended Expiration Date, unless
sooner terminated pursuant to any of the provisions of the Lease. Effective as
of the date hereof, all references made to the "Expiration Date" in the Lease
shall mean and refer to the Extended Expiration Date.



2. 2 Rent. Effective as of the date hereof, Article 3(a) of the Lease, as
modified and amended pursuant to the provisions of Section 2.1.2 of the First
Amendment, is hereby further modified and amended to reflect that Tenant shall
pay Rent for the Demised Premises as follows:



(a) from the date hereof to and including June 30, 2009, Rent shall be payable
in accordance with the Rent schedule set forth in Section 2.1.2(b) of the First
Amendment;



(b) from July 1, 2009 to and including the Extended Expiration Date, Rent shall
be payable as follows:



From July 1, 2009 to and including June 30, 2010, Rent shall be $536,647.56,
payable in equal monthly installments of $44,720.63.



From July 1, 2010 to and including June 30, 2011, Rent shall be $555,430.20,
payable in equal monthly installments of $46,285.85.



From July 1, 2011 to and including June 30, 2012, Rent shall be $574,870.20,
payable in equal monthly installments of $47,905.85.



From July 1, 2012 to and including June 30, 2013, Rent shall be $594,990.72,
payable in equal monthly installments of $49,582.56.



From July 1, 2013 to and including June 30, 2014, Rent shall be $615,815.40,
payable in equal monthly installments of $51,317.95.



From July 1, 2014 to and including June 30, 2015, Rent shall be $637,368.84,
payable in equal monthly installments of $53,114.07.



From July 1, 2015 to and including June 30, 2016, Rent shall be $659,676.84,
payable in equal monthly installments of $54,973.07.



From July 1, 2016 to and including June 30, 2017, Rent shall be $682,765.44,
payable in equal monthly installments of $56,897.12.



From July 1, 2017 to and including June 30, 2018, Rent shall be $706,662.24,
payable in equal monthly installments of $58,888.52.



From July 1, 2018 to and including June 30, 2019, Rent shall be $731,395.44,
payable in equal monthly installments of $60,949.62.



From July 1, 2019 to and including the Extended Expiration Date, the Rent shall
be payable in one (1) monthly installment of $60,949.62.



(c) Provided Tenant is not in default beyond the applicable notice and cure
period, Tenant shall be relieved of its obligation to pay the installment of
Rent due with respect to the month of August, 2009.



2.3 Landlord Alterations. Tenant hereby acknowledges that all work which was
required to be performed by Landlord under the Lease has been performed. Tenant
accepts the Demised Premises in its current "as is" condition and acknowledges
that Landlord shall not be obligated to perform any work or make any
installations in order to prepare the Demised Premises for Tenant's continued
occupancy, except that Landlord shall, at Landlord's cost and expense, perform
the following work: (a) replace the heating ventilating and air conditioning
units servicing the Demised Premises, (b) repair, seal and re-stripe the parking
area, (c) repair all roof leaks, (d) repair the loading docks, (e) landscape the
front entrance to the Demised Premises, (f) power wash the façade of the
Building, (g) replace the rear deck door and outside meter room door, and (h)
perform the work and make the installations set forth on Exhibit 1 annexed
hereto (collectively, "Landlord's Work"). Tenant shall be responsible for moving
the furniture in the Demised Premises (at Tenant's sole cost and expense) in
order to permit Landlord to perform Landlord's Work. Tenant hereby acknowledges
that Landlord's Work shall be performed while Tenant is occupying the Demised
Premises. Tenant hereby acknowledges and agrees that Landlord shall not be
liable for any inconvenience to Tenant or for interference with Tenant's
business or use of the Demised Premises during the performance of Landlord's
Work. Tenant and its employees, invitees, agents and contractors may use the
Demised Premises during the performance of Landlord's Work at their own risk,
and Landlord shall not be responsible for injury or damage to property
occasioned by the performance of Landlord's Work unless same is due to
Landlord's negligence or willful misconduct. Landlord shall promptly following
the date hereof, file applications for the necessary building permits required
for the performance of Landlord's Work and use due diligence to pursue the
issuance of same. Notwithstanding anything to the contrary contained herein, if
Landlord has not achieved substantial completion of Landlord's Work by the date
that is nine (9) months following the date of issuance of a building permit for
the performance of the Landlord's Initial Construction, and provided that such
delay is not attributable to delays beyond the reasonable control of Landlord or
tenant delay, then Tenant may deliver to Landlord written notice (the "Self Help
Notice") of its intent to exercise its Self Help Remedy (as defined below). If
Landlord has still not achieved substantial completion by the thirtieth (30th)
day following effective delivery of the Self Help Notice, then Tenant may
deliver to Landlord written demand to cease performance of the Landlord's Work,
together with Tenant's written election to undertake the Self Help Remedy. The
"Self Help Remedy" shall be the empowerment of Tenant to engage its own
licensed, insured and reputable contractors and subcontractors for the purpose
of completing the Landlord's Work, under the direction of Tenant. However,
Tenant acknowledges and agrees that, with respect to any aspect(s) of the
Landlord's Work that would affect, touch or concern the Building systems, Tenant
shall only engage a contractor(s) or subcontractor(s) reasonably approved by
Landlord for the performance of the subject work. If Tenant exercises the Self
Help Remedy, then upon Tenant having achieved substantial completion, Landlord
shall pay to Tenant, within thirty (30) days of tenant's invoice therefore (with
reasonable backup documentation) the reasonable out-of-pocket expenses actually
incurred by Tenant directly in connection with the Landlord's Work. In the event
that Landlord fails to pay such invoice within ten (10) days after the date
Tenant obtains a final, non-appealable judgment for same, Tenant may offset the
amount of such invoices against ensuing payments of Rent (but in no event shall
the offset against any particular installment of Rent exceed $20,000.00).
Notwithstanding the foregoing, in the event of any dispute between the parties
as to whether or not Tenant has the right to employ the Self Help Remedy, either
party may submit such dispute to binding expedited arbitration conducted by the
American Arbitration Association ("AAA"). The arbitration shall be commenced and
held in the County of Suffolk at the AAA office or if none at another mutually
agreeable location near the Building and shall be conducted before a single,
independent arbitrator pursuant to their Commercial Arbitration Rules and
Procedures. The arbitrator must be an individual with at least ten (10) years
experience in the Nassau/Suffolk commercial real estate market. The sole issue
before the arbitrator shall be whether Tenant is entitled to the employ the Self
Help Remedy and in no event shall the arbitrator be empowered to award damages
of any nature. The decision of the arbitrator shall be final and binding upon
Landlord and Tenant.

2.4 Taxes. Effective as of July 1, 2009, Article 5 of the Lease, as replaced
pursuant to the provisions of Section 2.1.7 of the First Amendment is hereby
modified and amended by deleting "2003/2004" in Article 5(a)(ii) and inserting
"2009/2010" in lieu thereof.



2.5 Renewal Option. Effective as of the date hereof, the following is inserted
as a new Article 37 of the Lease:



RENEWAL OPTIONS



 

37. Tenant shall have the right, to be exercised as hereinafter provided, to
extend the term of this lease for two (2) periods of five (5) years each (each,
a "Renewal Term", and together, the "Renewal Terms") upon the following terms
and conditions: (A) That at the time of the exercise of such right and at the
commencement of each Renewal Term, Tenant shall not be in default (beyond
applicable notice and cure periods provided in this lease for the cure thereof)
under this lease; (B) That Tenant shall notify Landlord in writing that Tenant
intends to exercise this option no earlier than the date that is twelve (12)
months prior to then scheduled Expiration Date and no later than the date that
is nine (9) months prior to then scheduled Expiration Date, TIME BEING OF THE
ESSENCE with respect to such date; (C) That at the time of the exercise of such
right and at the commencement of each Renewal Term, Tenant shall not have
assigned this lease or sublet any portion of the Demised Premises, except to an
entity taking pursuant to Article 16(C) of the Lease; (D) That the Renewal Terms
shall be upon the same terms, covenants and conditions as in this lease
provided, except that (i) there shall be no further option to extend this lease
beyond the second Renewal Term referred to above; (ii) the Demised Premises
shall be delivered in its then "as is@ condition; and (iii) the Rent to be paid
by Tenant during each Renewal Term shall be as follows:



(a) During the first year of the first Renewal Term, the Rent shall equal the
Fair Market Annual Minimum Rent (as hereinafter defined), but in no event less
than $756,994.32. Said sum shall be payable in equal monthly installments.



(b) During each of the second through fifth years of the first Renewal Term, the
Rent shall be increased by 3.5% per annum over the Rent payable for the prior
year. Said sums shall be payable in equal monthly installments.



(c) During the first year of the second Renewal Term, the Rent shall equal the
Fair Market Annual Minimum Rent (as hereinafter defined), but in no event less
than the rental rate applicable for the last full calendar month prior to the
Expiration Date. Said sum shall be payable in equal monthly installments.



(d) During each of the second through fifth years of the second Renewal Term,
the Rent shall be increased by 3.5% per annum over the Rent payable for the
prior year. Said sums shall be payable in equal monthly installments.



(E) "Fair Market Annual Minimum Rent" shall mean the rate Landlord generally
receives for new leases for comparable space in the Building as of the date
which is six (6) months prior the Expiration Date. Fair Market Annual Minimum
Rent shall not mean "net effective rent to Landlord". In determining fair market
annual minimum rent, no adjustment shall be made in consideration of and Tenant
shall not be entitled to a credit for Tenant improvements, brokerage
commissions, rent concessions and other concessions which Landlord may typically
offer to other tenants. Landlord shall give Tenant notice of its determination
of Fair Market Annual Minimum Rent or notice that the Rent shall be the minimum
amounts set forth above on or before the date which is six (6) months prior to
the then scheduled Expiration Date. In the event Tenant disputes Landlord's
determination of Fair Market Annual Minimum Rent, and the parties cannot agree
within thirty (30) days thereafter, Tenant, by written demand served upon
Landlord within five (5) days after end of such thirty (30) day period, may
commence arbitration strictly in accordance with the terms and conditions of
this Subparagraph. If Tenant shall fail to demand arbitration as set forth above
within said five (5) day period, Tenant shall be deemed to have accepted
Landlord's determination of Fair Market Annual Minimum Rent. The sole issue to
be determined by such arbitration shall be the Fair Market Annual Minimum Rent
in accordance with this Subparagraph. Within thirty (30) days after such written
demand, each party will obtain and deliver to the other, an appraisal (each, an
"Appraisal") a licensed appraiser with at least ten (10) years experience in the
Nassau/Suffolk commercial/industrial real estate market who is not an active
real estate broker or salesperson. If there is less than a five (5%) difference
between Fair Market Annual Minimum Rent determined by each Appraiser, the Fair
Market Annual Minimum Rent shall be deemed to be the average of the two (2)
determinations made by the Appraisers. If there is a five (5%) or greater
difference between Fair Market Annual Minimum Rent determined by each Appraiser
and the parties cannot agree upon the Fair Market Annual Minimum Rent within
thirty (30) days of the delivery of the Appraisals, the two (2) Appraisers will
select a third licensed appraiser meeting the same qualifications and the third
appraiser shall select the determination contained in one of the two Appraisals.
The appraisers will not have the power to add to, modify, detract from or alter
in any way the provisions of this lease or any amendments or supplements to this
lease. No appraiser is authorized to make an award for damages of any kind
including, without limitation, an award for punitive, exemplary, consequential
or incidental damages. Landlord and Tenant will pay for the services of its own
appraiser and shall share the cost of the third appraiser, if applicable. The
decision of the third appraiser will be final and non-appealable and may be
enforced according to the laws of the State of New York. Notwithstanding
anything to the contrary contained herein, in the event Tenant disputes
Landlord's determination of the Fair Market Annual Minimum Rent, Tenant shall
nevertheless continue to pay rent at the minimum rent set forth above. In the
event the rent as determined hereunder is at variance with the rent being paid
by Tenant, Tenant shall either pay the difference in a lump sum or receive a
credit toward the next ensuing payments of Rent and/or additional rent, as the
case may be.



(F) The Renewal Option set forth herein are personal to Chyron Corporation, and
is non-transferable by operation of law or otherwise, except to an entity taking
pursuant to Article 16(C) of the Lease.



2.6 End of Term. Effective as of the date hereof, Article 24 of the Lease, as
modified and amended by Section 2.1.4 of the First Amendment is hereby further
modified by (a) deleting the phrase "two hundred (200%) percent" in the seventh
line of the language added pursuant to Section 2.1.4 of the First Amendment and
inserting the phrase "one hundred fifty (150%) percent" in lieu thereof, (b)
inserting the words "if the holdover lasts longer than thirty (30) days," at the
beginning of clause (ii) of the language added pursuant to Section 2.1.4 of the
First Amendment, (c) inserting the words "and binding" after the word "executed"
in the fifteenth line of the language added pursuant to Section 2.1.4 of the
First Amendment, and (d) deleting clause (iii) in the language added pursuant to
Section 2.1.4 of the First Amendment in its entirety.



2.7 Taxes. Effective as of the date hereof, Article 5 of the Lease, as replaced
pursuant to Section 2.1.7 of the First Amendment is hereby modified and amended
by:



(A) deleting Article 5(d) in its entirety,



(B) inserting the following at the end of Article 5(e):



However, if Landlord does not institute a proceeding to reduce the taxes (a "Tax
Contest") with respect to any tax year, and Tenant makes written request for
Landlord to institute a Tax Contest with respect to the subject tax year, then,
unless Landlord has a commercially reasonable basis to refrain from instituting
a Tax Contest, Landlord shall be required to institute and prosecute a Tax
Contest with respect to the subject tax year. If, as a result of a A Tax
Contest, Landlord receives a refund of Taxes attributable to any tax year or tax
years occurring during the Term (including the Base Year Taxes), then, provided
Tenant had made full payment of Tenant's Tax Payment for all affected Escalation
Years, Landlord shall recalculate each affected Tenant's Tax Payment based upon
the finally determined Taxes for each affected tax year and deliver a revised
Landlord's Statement to Tenant. If the Tenant's Tax Payment on the revised
Landlord's Statement exceeds the amount paid by Tenant for the original Tenant's
Tax Payment, then Tenant shall pay to Landlord such excess, as additional rent,
within fifteen (15) days of the delivery of the revised Landlord's Statement. In
the event that the amount paid by Tenant for the original Tenant's Tax Payment
exceeds the amount of the revised Tenant's Tax Payment, then Landlord, at its
option, shall either refund such excess to Tenant, or credit such excess to
Tenant towards the next ensuing payment of Rent and/or additional rent. Landlord
shall have the right to include in the calculation of Taxes (for a subsequent
tax year), or to deduct from any refund that may become due to Tenant as a
result of the Tax Contest, the reasonable costs and expenses incurred by
Landlord in instituting and prosecuting a Tax Contest hereunder (it being
understood and agreed that such costs and expenses may be a contingency fee).



(C) inserting the following at the end of Article 5(f):



In the event that Landlord delivers an invoice for additional rent due under
this Article 5 more than twelve (12) months after then end of the subject
escalation Year, Tenant shall have the right to pay such invoice over six (6)
equal consecutive monthly installments commencing on the first day of the
calendar month following the date of such invoice.



2.8 Interest on Late Payment. Effective as of the date hereof, Article 3(f) of
the Lease is hereby modified and amended by deleting "1.5%" and inserting
"1.0%".



2.9 Repairs, Maintenance, Floor Loads and Restrictions. Effective as of the date
hereof, Article 7 of the Lease is hereby modified and amended as follows:



(A) Article 7(a) is hereby modified and amended by inserting: "and such default
continues beyond the applicable notice and cure period (except in an emergency,
in which case Landlord may act immediately" after the word Tenant, in the third
line of the third sentence thereof;



(B) Article 7(b) is hereby modified and amended by adding the following after
the end thereof:



Notwithstanding anything to the contrary set forth in the lease, Landlord's
"actual costs" shall not include the following: (i) costs of selling or
financing the Building and/or the Property and interest and principal payments
on any mortgage or other debt instrument encumbering the Building and/or the
Property; (ii) costs incurred by Landlord to the extent that Landlord is
reimbursed by insurance proceeds or is otherwise reimbursed; (iii) advertising
and promotional expenditures; (iv) leasing commissions and attorney's fees in
connection with the negotiation and preparation of leases and lease
amendments/extensions with present or prospective tenants of the Building; (v)
attorney's fees in connection with enforcement of a lease; (vi) costs incurred
with respect to the installation of tenants' or other occupants' improvements or
incurred in renovating, repairing or otherwise improving, decorating, painting,
fixing, or redecorating vacant space for tenants or other occupants of the
Building; (vii) expenses in connection with services which are not offered to
Tenant and that portion of expenses in connection with services or other
benefits for which Tenant is directly charged; (viii) amounts paid to Landlord
or to subsidiaries or affiliates of Landlord for goods and/or services in the
Building to the extent the same exceeds the costs of such goods and/or services
rendered by unaffiliated third parties on a competitive basis; (ix) costs
associated with the operation of the business of the entity which constitutes
Landlord as the same are distinguished from the costs of operation and
management of the Building, and (x) costs which, under generally accepted
accounting principles, consistently applied would be deemed capital in nature,
except for Savings/Safety Capital Costs. The term "Savings/Safety Capital
Costs", as used herein shall mean and refer to those capital expenditures
intended to result in a savings in other Operating Costs, or which are required
in order to comply with legal requirements or insurance requirements, or to
materially increase the safety and security of the Building or its tenants
and/or invitees Savings/Safety Capital Costs shall be included in Operating
Costs for the year in which the costs are incurred and subsequent years, on a
straight-line basis, amortized over the useful life of such items. If any such
Savings/Safety Capital Cost shall result from the leasing of capital equipment
then, in such event, the rentals and other costs paid pursuant to such leasing
shall be included in operating costs for the year in which they were incurred.



(C) Article 7(c) of the Lease by inserting the following at the end thereof:



Notwithstanding anything to the contrary contained in this lease, if there
exists the need for a repair in the Demised Premises for which Landlord is
responsible hereunder, and Landlord has failed to either (i) commence and
diligently pursue the completion of such repair or (ii) deliver written notice
to Tenant disputing the necessity of, or Landlord's responsibility for, the
subject repair (either such action being herein referred to as a "Landlord
Repair Response"), within thirty (30) days following written notice thereof by
Tenant, then Tenant may deliver a five (5) business day notice of Tenant's
intention to arrange for the performance of the subject repair for the account
of Landlord. If there has still not occurred a Landlord Repair Response by the
expiration of the aforementioned five (5) business day period, then Tenant may
arrange for the performance of the subject repair and Landlord shall reimburse
Tenant for the reasonable, out-of-pocket expenses incurred by Tenant in
connection therewith within thirty (30) days of Tenant's invoice therefore
(together with reasonable back-up documentation). However, Tenant acknowledges
and agrees that (a) the exercise by Tenant of the foregoing self-help right
shall be limited to the boundaries of the Demised Premises only, and (b) if any
aspect(s) of the repair or restoration work would affect, touch or concern the
Building systems, then Tenant shall only engage a subcontractor(s) approved by
Landlord for the performance of the subject work. In the event that Landlord
fails to pay such invoice within ten (10) days after the date Tenant obtains a
final, non-appealable judgment for same, Tenant may offset the amount of such
invoices against ensuing payments of Rent (but in no event shall the offset
against any particular installment of Rent exceed $20,000.00). Notwithstanding
the foregoing, in the event of any dispute between the parties as to the
necessity of, or Landlord's responsibility for, the subject repair, either party
may submit such dispute to binding expedited arbitration conducted by AAA. The
arbitration shall be commenced and held in the County of Suffolk at the AAA
office or if none at another mutually agreeable location near the Building and
shall be conducted before a single, independent arbitrator pursuant to their
Streamlined Arbitration Rules and Procedures. The arbitrator must be an
individual with at least ten (10) years experience in the Nassau/Suffolk
commercial real estate market. The sole issue before the arbitrator shall be
whether Landlord has failed to perform (or commence the performance of) a repair
for which Landlord is responsible and in no event shall the arbitrator be
empowered to award damages of any nature. The decision of the arbitrator shall
be final and binding upon Landlord and Tenant.



 

(D) Article 7(e)(v) is hereby modified and amended to reflect that Tenant's
thirty-two (32) reserved parking spaces shall be shown on the parking plan
annexed hereto as Exhibit 2.



2.10 Requirements of Law. Effective as of the date hereof, Article 10(d) is
hereby modified and amended by inserting the phrase: "except to the extent
arising from the negligence or willful misconduct of Landlord, its agents,
contractors and/or employees, servants, contractors, officers and/or directors"
after the words "In addition," in the fifth paragraph thereof:



2.11 Insurance. Effective as of the date hereof, Article 11(c) is hereby
modified and amended by inserting the following at the end of the first sentence
thereof:



Landlord shall ensure that the property insurance maintained by Landlord on the
Building shall be for its full replacement cost (subject to customary
conditions, exclusions and deductibles).



2.12 Damage or Destruction. Effective as of the date hereof, Article 12 of the
Lease is modified and amended as follows:



(A) Article 12(a) of the Lease is hereby modified and amended by inserting "or
required to be carried by Landlord hereunder" after the word "insurance" in the
second line thereof;



(B) Article 12(c) is hereby modified and amended by deleting the last sentence
thereof and inserting the following in lieu thereof:





If Landlord shall fail to give notice to Tenant within such sixty (60) day
period of its election to terminate this Lease or not, Landlord shall be deemed
to have waived its right to terminate this lease as set forth in this Article 12
and shall proceed to restore the Demised Premises as required hereunder.





(C) Article 12(e) of the Lease is hereby deleted in its entirety and the
following is inserted in lieu thereof:



(e) If the Premises shall be totally damaged or rendered wholly untenantable by
fire or other casualty, and Landlord has not terminated this lease pursuant to
Subsection (C), then Landlord shall, as soon as reasonably practicable following
the occurrence of the subject fire or other casualty, deliver to Tenant written
notice of Landlord's independent architect's estimated time for restoration of
the Premises. If the estimated date of completion of such restoration work is
more than twelve (12) months, then Tenant shall have the right to terminate this
lease by written notice delivered to Landlord within thirty (30) days following
receipt of such written notice by Landlord. If Landlord has elected to, or is
required to, restore the Demised Premises, then, without regard to the estimated
date of completion of Landlord= s restoration work, Landlord will commence and
diligently complete the restoration of the Demised Premises as set forth in this
Article 12. If Landlord has not completed the making of the required repairs and
restored and rebuilt the Premises and/or access thereto within twelve (12)
months from the date of such damage or destruction, Tenant may serve notice on
Landlord of its intention to terminate this lease and, if within thirty (30)
days thereafter Landlord shall not have completed the making of the required
repairs and restored and rebuilt the Premises, this lease shall terminate on the
expiration of such thirty (30) day period as if such termination date were the
Expiration Date. In the case of the termination of this lease under this Article
12(e), the Rent and additional rent shall be apportioned as of such date and any
prepaid portion of Rent and additional rent for any period after such date shall
be refunded by Landlord to Tenant.



2.13. Subordination. Effective as of the date hereof, Article 13 of the Lease is
hereby modified and amended as follows:



The following is hereby inserted at the end of Article 13(a):



Landlord shall make a written request of its current and any future mortgagee
that such mortgagee enter into a subordination, non-disturbance and attornment
agreement (an "SNDA") with Tenant, on such current mortgagee's standard form.
The refusal of such a mortgagee to enter into an SNDA shall not effect the
validity of this Lease or the provisions of this Article 13.



The following is hereby inserted at the end of Article 13(b):



In the event that Tenant does not possess such financial information, Tenant
need only provide such financial information and statements as are in Tenant's
possession.



(C) Effective as of the date hereof, the following is hereby inserted at the end
of the first sentence of Article 13(c):



, and (iv) containing such other accurate information as to the status of this
lease as Landlord shall reasonably request



(D) Effective as of the date hereof, the following is hereby inserted at the end
of Article 13(c):





Landlord shall, upon not less than ten (10) business days' prior request by
Tenant, execute, acknowledge and deliver to Tenant a statement in writing
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications that the same are in full force and effect as
modified and identifying the modifications), (ii) the dates to which the Rent
and other charges have been paid, (iii) that, so far as the person making the
certificate knows, Tenant is not in default under any provisions of this Lease,
and (iv) containing such other accurate information as to the status of this
lease as Tenant shall reasonably request.





(E) Article 13(e) is hereby deleted in its entirety.



2.14 Eminent Domain. Effective as of the date hereof, Article 15 of the Lease is
hereby deleted in its entirety and the following is inserted in lieu thereof:



EMINENT DOMAIN



15. (a) In the event that the whole of the Demised Premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use, this lease
and the Term and estate hereby granted shall forthwith cease and terminate as of
the date of vesting of title. In the event that only a part of the Demised
Premises shall be so condemned or taken, then effective as of the date of
vesting of title, the Rent hereunder shall be abated in an amount thereof
apportioned according to the area of the Demised Premises so condemned or taken.
In the event that only a part of the Building shall be so condemned or taken,
then (i) Landlord (whether or not the Demised Premises be affected) may, at its
option, terminate this lease and the Term and estate hereby granted as of the
date of such vesting of title by notifying Tenant in writing of such termination
within sixty (60) days following the date on which Landlord shall have received
notice of vesting of title, and (ii) if such condemnation or taking shall be of
a substantial part of the Demised Premises or a substantial part of the means of
access thereto, Tenant shall have the right, by delivery of notice in writing to
Landlord within sixty (60) days following the date on which Tenant shall have
received notice of vesting of title, to terminate this lease and the Term and
estate hereby granted as of the date of vesting of title, or (iii) if neither
Landlord nor Tenant elects to terminate this lease, as aforesaid, this lease
shall be and remain unaffected by such condemnation or taking, except that the
Rent shall be abated to the extent, if any, hereinabove provided in this Article
27. For the purposes of clause (ii) above, if Tenant cannot reasonably operate
its business in the portion of the Demised Premises remaining after a
condemnation, such condemnation shall be deemed to be of a "substantial part of
the Demised Premises". In the event that only a part of the Demised Premises
shall be so condemned or taken and this lease and the Term and estate hereby
granted are not terminated as hereinbefore provided, Landlord will, at its
expense, restore the remaining portion of the Demised Premises as nearly as
practicable to the same condition as it was in prior to such condemnation or
taking.



(b) In the event of a termination in any of the cases hereinabove provided, this
lease and the Term and estate granted shall expire as of the date of such
termination with the same effect as if that were the date hereinbefore set for
the expiration of the Term of this lease, and the Rent hereunder shall be
apportioned as of such date.



(c) In the event of any condemnation or taking hereinabove mentioned of all or
part of the Building, Landlord shall be entitled to receive the entire award in
the condemnation proceeding, including any award made for the value of the
estate vested by this lease in Tenant, and Tenant hereby expressly assigns to
Landlord any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof, and Tenant shall be
entitled to receive no part of such award, except that the Tenant may file a
claim for any taking of non-movable fixtures owned by Tenant and for moving
expenses incurred by Tenant and Tenant may file a claim for the value of its
leasehold improvements, provided same does not reduce Landlord's award,. It is
expressly understood and agreed that the provisions of this Article shall not be
applicable to any condemnation or taking for governmental occupancy for a
limited period.



2.15 Right to Sublet or Assign. Effective as of the date hereof, Article 16 of
the Lease is hereby modified and amended as follows:



(A) The words "conditioned" is hereby inserted after the word "withheld" in the
third line of Article 16(A); and



(B) The phrase "other than an assignment made pursuant to Article 16(c) below"
is hereby inserted after the word "underletting" in the second line of Article
16(b).



2.16 Bankruptcy. Effective as of the date hereof, Article 18(a) of the Lease is
hereby modified and amended by deleting "thirty (30)" in the seventh line and
inserting "ninety (90)" in lieu thereof.



2.17 Default. Effective as of the date hereof, Article 19(a) of the Lease is
hereby modified and amended by (a) deleting the number "twenty (20)" wherever it
appears and inserting the number "thirty (30)" in lieu thereof, and (b) deleting
the last sentence of Article 19(a) in its entirety.



2.18 Attorneys' Fees. Effective as of the date hereof, Article 21 of the Lease
is hereby deleted and the following is inserted in lieu thereof:



PREVAILING PARTY ATTORNEYS' FEES



21. With respect to any dispute between Landlord and Tenant involving this lease
which is resolved through legal proceedings or arbitration, the non-prevailing
party, if evident, shall bear all reasonable fees, costs and expenses of the
subject legal proceeding, including, without limitation, the reasonable
attorney's fees and costs of the prevailing party.



2.19 Waiver of Counterclaim. Effective as of the date hereof, Article 22(iii) of
the Lease is hereby modified and amended by inserting the word "non-compulsory"
before the word "counterclaim" in the eighth line thereof.



2.20 No Waiver. Effective as of the date hereof, the following is hereby
inserted as a new sentence at the end of Article 23:



The failure of Tenant to seek redress for violation of, or to insist upon the
strict performance of, any covenant, or condition of this Lease shall not
prevent a subsequent act, which could have originally constituted a violation
from having all the force and effect of an original violation. No provision of
this Lease shall be deemed to have been waived by Tenant unless such waiver be
in writing signed by Tenant.





2.21 Unavoidable Delays. Effective as of the date hereof, Article 34 of the
Lease is hereby deleted and the following is inserted in lieu thereof:





Unavoidable Delays



34. If, by reason of strikes or other labor disputes, fire or other casualty (or
reasonable delays in adjustment of insurance), accidents, orders or regulations
of any Federal, State, County or Municipal authority (each a "Force Majeure
Event"), or any other cause beyond Landlord's reasonable control, whether or not
such other cause shall be similar in nature to those hereinbefore enumerated,
Landlord is unable to furnish or is delayed in furnishing any utility or service
required to be furnished by Landlord under the provisions of this lease or any
collateral instrument or is unable to perform or make or is delayed in
performing or making any installations, decorations, repairs, alterations,
additions or improvements, whether or not required to be performed or made under
this lease, or under any collateral instrument, or is unable to fulfill or is
delayed in fulfilling any of Landlord's other obligations under this lease, or
any collateral instrument, no such inability or delay shall constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under this lease, or impose any liability upon Landlord or its agents, by reason
of inconvenience or annoyance to Tenant, or injury to or interruption of
Tenant's business, or otherwise. Except with respect to Tenant's monetary
obligations under this lease, if, by reason of a Force Majeure Event, or any
other cause beyond Tenant's reasonable control, whether or not such other cause
shall be similar in nature to those hereinbefore enumerated, Tenant is unable to
fulfill or is delayed in fulfilling any of Tenant's obligations under this
lease, or any collateral instrument, no such inability or delay shall constitute
a default, or relieve Landlord from any of its obligations under this lease.



2.22 Security Deposit. Upon Tenant's execution of this Agreement, Tenant shall
deliver to Landlord the sum of $89,441.26 as a security deposit to be held in
accordance with the provisions of this Section 2.22. Accordingly, effective as
of the date hereof, the following is hereby inserted as a new Article 37 of the
Lease:



 

SECURITY DEPOSIT



Tenant shall deposit with Landlord the sum of $89,441.26 (the "Security
Deposit") as security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of this lease. Landlord shall hold the
Security Deposit in an interest bearing account. Tenant hereby agrees that, in
the event Tenant defaults beyond the applicable notice and cure period in
respect of any of the terms, provisions and conditions of this lease, including,
without limitation, the payment of Rent and additional rent, Landlord may use,
apply or retain the whole or any part of the Security Deposit, including all
interest earned thereon, if any, to the extent required for the payment of any
Rent and additional rent or any other sum of which Tenant is in default beyond
the applicable notice and cure period or for any sum which Landlord may expend
or may be required to expend by reason of Tenant's default in respect of any of
the terms, covenants and conditions of this lease, including, without
limitation, any damages or deficiency in the re-letting of the Demised Premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord. If any portion of the Security Deposit is used,
Tenant shall, within ten (10) business days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount. In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this lease, the Security Deposit, together with interest earned thereon, if any
(less administration expenses which Landlord is entitled to retain pursuant to
Section 7-103 of the New York General Obligations Law or any successor statute),
shall be returned to Tenant within thirty (30) days after the Expiration Date
and after delivery by Tenant of entire possession of the Demised Premises to
Landlord in accordance with the terms of this lease. In the event of a sale of
the Building or the land upon which the Building is situated or the leasing of
the Building, Landlord shall have the right to transfer the Security Deposit to
the vendee or lessee and, provided that such vendee or lessee expressly assumes
Landlord's obligations under this lease, Landlord shall thereupon be released by
Tenant from all liability for the return of such Security Deposit; and Tenant
agrees to look solely to the new owner or lessee for the return of said Security
Deposit. Tenant hereby agrees that the provisions of this Article 37 shall apply
to every transfer or assignment made of the Security Deposit by Landlord to any
new owner or lessee. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Landlord nor its successors or assigns shall be bound
by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.



2.23 Indoor Air Quality. The parties hereby acknowledge and agree that there
have been certain leaks in the roof of the Building which have caused certain
porous finish materials (each a "Material" and collectively, the "Materials")
located in the Demised Premises (including, without limitation, sheetrock,
ceiling tiles, etc.) to become wet and that Tenant has expressed concern to
Landlord that the indoor air quality at the Demised Premises may be affected.
The parties hereby agree that the provisions of this Section 2.23 shall control
any complaints that Tenant may make about the indoor air quality at the Demised
Premises. Tenant shall have the right, from time to time, at Tenant's cost and
expense, to have moisture tests (employing moisture meters) performed by a
licensed, reputable engineer ("Tenant's IAQ Engineer"), on the walls, ceiling
tiles and other building materials located in the Demised Premises (the
"Moisture Tests"). In the event that the Moisture Tests reveal that a Material
is damp, and there is no visible sign of mold, Landlord shall, at Landlord's
election, either dry out the Material with blowers and, if deemed advisable by
Landlord, dehumidifiers, or replace the subject Material. In the event that
either there is a visible evidence of mold, or the subject Material remains
damp, as evidenced by a Moisture Test, following the drying of same, Landlord
shall, at Landlord's expense, replace the Material. Notwithstanding the
foregoing, if Tenant's Moisture Test reveals any damp Materials, Landlord shall
have the right to engage its own licensed, reputable engineer ("Landlord's IAQ
Engineer") to confirm the results, at its own cost and expense, of the Moisture
Test. In the event of a disagreement between Tenant's IAQ Engineer and
Landlord's IAQ Engineer, such dispute shall be submitted to a third licensed,
reputable engineer jointly selected by Landlord's IAQ Engineer and Tenant's IAQ
Engineer, which third engineer will make the determination.



 

ARTICLE III

Broker



3.1 Landlord and Tenant each represent to the other that this Agreement was
brought about by Oxford & Simpson as broker, and that all negotiations with
respect to this Agreement were conducted exclusively with said broker. Landlord
and Tenant agree that if any claim is made for commissions by any other broker
through or on account of any acts of a party, such party will hold the other
party free and harmless from any and all liabilities and expenses in connection
therewith, including such other party's reasonable attorney's fees and
disbursements. The provisions of this Section 3.1 shall survive the expiration
or sooner termination of the term of the Lease.



 

ARTICLE IV

Ratification



4.1 Tenant represents and warrants that the Lease is presently in full force and
effect, that no event of default has occurred on the part of Landlord and that
Tenant has no defense or right of offset in connection with Landlord's
performance under the Lease to this date.



4.2 The parties hereby ratify and confirm all of the terms, covenants and
conditions of the Lease, except to the extent that those terms, covenants and
conditions are amended, modified or varied by this Agreement. If there is a
conflict between the provisions of the Lease and the provisions of this
Agreement, the provisions of this Agreement shall control.



4.3 This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and/or assigns.



 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the day and year first above written.



Landlord: RECHLER EQUITY B-1, LLC

By: REP B LLC, its managing member

By: REP MB I LLC, its managing member

By: Rechler Equity I, LLC, its managing member

By: Rechler Equity MMI, LLC, its managing member

By: Rechler Equity LLC, its managing member



By: _/s/ Mitchell Rechler_

Name: Mitchell Rechler

Title: Managing Director



 

Tenant: CHYRON CORPORATION



 

By: _/s/ Jerry Kieliszak_

Name: Jerry J. Kieliszak

Title: Senior Vice President and Chief Financial Officer



EXHIBIT 1



Landlord's Work



Exhibit 2



Parking Plan



 